— Appeal from a judgment of the Supreme Court at Special Term, entered April 17, 1978 in Albany County, which granted in part petitioner’s application, in a proceeding pursuant to CPLR article 78, and directed that a new parole hearing be held before April 30, 1978. On August 13, 1976, petitioner was sentenced to an indeterminate term of imprisonment with a maximum of life and a minimum of one year following his conviction of the crime of the sale of controlled substances in the third degree. Following his appearance before the Parole Board on July 19, 1977, petitioner was denied parole and advised that he would again be considered for parole in September, 1978. As a result, he commenced the instant proceeding wherein Special Term denied judicial review of the Parole Board’s rejection of parole but ordered that petitioner be given a new parole hearing before April 30, 1978. This appeal ensued. Upon inquiry, it has come to our attention that, since the filing of the Parole Board’s notice of appeal, petitioner has been given a rehearing of his request for parole and released from custody. Accordingly, the appeal has been rendered moot and should be dismissed (cf. Matter of Cummings v Regan, 36 NY2d 969; Matter of Dukes v Olgiati, 57 AD2d 671). Appeal dismissed as moot, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.